Citation Nr: 1622375	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-19 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss disability prior to December 6, 2013.

2.  Entitlement to a compensable rating for bilateral hearing loss disability from December 6, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that granted service connection for bilateral hearing loss with a noncompensable rating.  The Veteran timely appealed the initial rating assigned.

In July 2012, the Veteran testified at a hearing before a decision review officer at the RO.  A transcript of the proceeding is of record.

The Board remanded the matter to the RO in November 2013 for further development.  The matter has been returned to the Board for appellate consideration.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. On VA audiological testing in November 2009 the Veteran's hearing acuity was level I in each ear.

2. On VA audiological testing in October 2010 the Veteran's hearing acuity was level II in each ear.

3. On VA audiological testing in December 2013 the Veteran's hearing acuity was level VI in each ear, based on exceptional patterns of hearing impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss disability have not been met prior to December 6, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100 (2015).

2. The criteria for a rating of 30 percent, but no higher, for bilateral hearing loss disability have been met from December 6, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Veterans Clams Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claim for a higher initial rating for bilateral hearing loss disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was afforded multiple VA audiological examinations, most recently in December 2013 (with a subsequent December 2013 addendum opinion) pursuant to the Board's November 2013 remand.  For the reasons indicated below, the examination was adequate and the AOJ therefore complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an initial compensable rating for bilateral hearing loss disability is thus ready for consideration on the merits.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The claim for a higher initial schedular rating for bilateral hearing loss disability stems from the Veteran's timely disagreement with the rating assigned in connection with the grant of service connection.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing Loss

The RO granted entitlement to service connection for bilateral hearing loss in December 2009 with a noncompensable rating effective May 19, 2009.  Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

There are certain exceptional patterns of hearing impairment: When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Exceptional hearing patterns were shown on the December 2013 VA audiological examination discussed below, and the special ratings for these patterns are therefore applicable.  38 C.F.R. § 4.86.

On the November 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
45
60
44
LEFT
35
45
55
75
53

Maryland CNC speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.

Using Table VI, the Veteran's November 2009 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the October 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
60
70
56
LEFT
50
55
65
75
61

Maryland CNC speech recognition scores were 90 percent in the right ear and 94 percent in the left ear.

Using Table VI, the Veteran's October 2010 examination results revealed level II hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the May 11, 2009 private audiological examination conducted by Dr. F.W., Sc.D. pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
25
40
50
65
45
LEFT
35
45
55
70
51

On the April 19, 2011 private audiological examination conducted by Dr.W., pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
NR
70
65
LEFT
60
70
65
80
69

The April 2011 private audiogram utilized an "O" to indicate the auditory threshold for the right ear and a "X" to indicate the auditory threshold for the left ear.  The auditory threshold at 3000 Hertz for the right ear did not have an "O" indicating that the auditory threshold was recorded.

On the September 21, 2010 private audiological examination conducted by Dr. W.,  pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
85
85
73
LEFT
80
90
95
100
91

The reported speech discrimination scores for each private audiological report shows that Dr. W. did not use the Maryland CNC test but rather used the Northwestern University Auditory Test No. 6 (NU-6) word list.  Consequently, these reports are inadequate for rating purposes, because the pure tone threshold average and speech discrimination cannot be determined pursuant to the criteria in the regulation.  As such, the hearing charts above documenting the audiometric interpretation of the private evaluations submitted in graph format reflects "NR" for not recorded.

In addition, when the Board concludes that a private audiological report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  Here, because the reported auditory thresholds suggested the presence of an exceptional hearing pattern and were conducted in 2011, and because there may have been changes in the Veteran's audiological condition, the Board remanded the appeal to afford the Veteran a new audiological examination.  The Board notes that because it is clear that the private audiologist, Dr. W., did not use the Maryland CNC test, a remand for a request for clarification from the private examiner is unnecessary.  

In December 2013 (with a subsequent December 2013 addendum opinion) the Veteran was afforded a VA audiological examination, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
60
75
85
71
LEFT
60
65
75
80
70

Maryland CNC speech recognition scores were 92 percent in the right ear and 76 percent in the left ear.

Here, the puretone threshold at each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more indicating exceptional patterns of hearing impairment.  Using Table VI, the Veteran's December 2013 examination results revealed level II hearing in the right ear and level IV hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  However, under 38 U.S.C.A. § 4.86, referable to exceptional hearing patterns, utilizing Table VIA, the Veteran's numeric designation of hearing impairment based only on puretone threshold average is level VI hearing in both ears, resulting in a 30 percent disability rating. 

In a subsequent December 2013 VA addendum opinion the VA audiologist found that the May 2009 private examination indicated normal sloping to severe sensorineural hearing loss and also that the September 2010 private audiological examination shows right ear moderate to profound hearing loss and left ear severe to profound hearing loss.  In so finding, the VA audiologist concluded that these tests do not follow VA regulation.

Private treatment records from G.F., M.D. dated from May 2009 to September 2009 show that the Veteran was diagnosed with bilateral sloping sensorineural noise related hearing loss and tinnitus.  See also June 2009 correspondence from Dr. K.J.C.

VA treatment records dated from January 2010 to February 2010 are associated with the claims file.  An October 2010 VA audiology note shows the Veteran was fitted for new hearing aids and reported that the current hearing aids were not working well since his hearing had worsened.  See VA treatment records from Providence VA Medical Center.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the audiological examination reports dated during the appeal period beginning March 19, 2009 indicates that a noncompensable rating has been warranted from March 19, 2009, the award of service connection, to December 6, 2013, the date of the most recent VA audiological examination.

As discussed above, the December 2013 audiological evaluation (with a subsequent December 2013 addendum opinion) results revealed level II hearing in the right ear and level IV hearing in the left ear.  Combining these levels according to Table VII would result in a noncompensable rating.  However, because the December 2013 VA audiological evaluation reflects exceptional patterns of hearing impairment, Table VIA must be considered.  Table VI results in level VI bilaterally, which, when combined in Table VII results in a 30 percent rating.  The evidence therefore reflects that a 30 percent rating for bilateral hearing loss disability is warranted from December 6, 2013, the date in which the evidence reflects that the Veteran's hearing loss was factually ascertainable. 

Finally, the Board finds that an extraschedular rating is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. I f the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are contemplated by the applicable rating criteria.  While the Veteran indicated to the VA providers that his hearing had become worse as well as his difficulty understanding speech, particularly when in the presence of background noise, the Board finds that these symptoms are contemplated by the speech recognition scores that are part of the applicable criteria.  See June 2009 correspondence; September 2010 correspondence; January 2010 VA hearing aid evaluation; see also statements from R.F. (Veteran's daughter), N.G. (Veteran's coworker), M.S.L. (Veteran's coworker), D.M. (Veteran's wife), J.C. (Veteran's sister), V.O. (Veteran's sister), S.R.M. (Veteran's brother), K.L. (coworker), and K.V.B. (Veteran's coworker).  To the extent that these symptoms are not contemplated by the criteria, the Veteran does not contend, and the evidence does not reflect, that these symptoms have caused marked interference with employment or frequent hospitalization.  Moreover, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).  In addition, in Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Here, the November 2009 VA examiner opined that without proper amplification, the Veteran may have difficulty hearing in the presence of background noise and when not facing the speaker.  Similarly, the October 2010 VA examiner found that the Veteran's hearing levels may present challenges for him to understand normal conversational level speech when in quiet settings as well as in the presence of back ground noise.  The December 2013 examiner acknowledged the Veteran's reports that his hearing has become worse and found that the functional effects of the Veteran's hearing loss does not prevent him from performing any of his daily activities to include his ability to obtain and maintain employment.  Thus, the examination reports complied with Martinak.

Finally in this regard, the evidence, including the Veteran's statements and the statements of his family and coworkers, does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms did not meet the criteria for a compensable rating for bilateral hearing loss disability prior to December 6, 2013, but, from that date, the criteria for a 30 percent rating were met.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability prior to December 6, 2013 is denied.

Entitlement to a 30 percent rating for bilateral hearing loss disability from December 6, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


